     Case 3:20-cv-00203-MMD-WGC Document 12 Filed 01/13/21 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6      CHRISTIAN ANTHONY RODRIGUEZ,                     Case No. 3:20-cv-00203-MMD-WGC

7                                       Petitioner,                    ORDER
               v.
8
       GETTERE, et al.,
9
                                    Respondents.
10
11             On October 26, 2020, the Court directed pro se Petitioner Christian Anthony

12    Rodriguez to pay the $5.00 filing fee within 30 days. (ECF No. 11.) That deadline has now

13    expired, and Petitioner has not paid the filing fee nor otherwise responded to the Court’s

14    order.

15             District courts have the inherent power to control their dockets and “[i]n the

16    exercise of that power, they may impose sanctions including, where appropriate . . .

17    dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

18    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

19    to prosecute an action, failure to obey a court order, or failure to comply with local rules.

20    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

21    noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

22    (affirming dismissal for failure to comply with an order requiring amendment of complaint);

23    Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

24    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

25    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

26    to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

27    (affirming dismissal for lack of prosecution and failure to comply with local rules).

28    ///
     Case 3:20-cv-00203-MMD-WGC Document 12 Filed 01/13/21 Page 2 of 3



1            In determining whether to dismiss an action for lack of prosecution, failure to obey

2     a court order, or failure to comply with local rules, the Court must consider several factors:

3     (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to

4     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

5     disposition of cases on their merits; and (5) the availability of less drastic alternatives.

6     See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

7     130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

8            Here, the Court finds that the first two factors, the public’s interest in expeditiously

9     resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

10    dismissal. The third factor, risk of prejudice to defendant, also weighs in favor of dismissal,

11    since a presumption of injury arises from the occurrence of unreasonable delay in filing a

12    pleading ordered by the court or prosecuting an action. See Anderson v. Air West, 542

13    F.2d 522, 524 (9th Cir. 1976). The fourth factor—the public policy favoring disposition of

14    cases on their merits—is greatly outweighed by the factors weighing in favor of dismissal

15    discussed herein. Finally, a court’s warning to a party that his failure to obey the court’s

16    order will result in dismissal satisfies the “consideration of alternatives” requirement. See

17    Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424.

18           The Court’s order requiring Petitioner to pay the filing fee within 30 days expressly

19    stated: “Petitioner has 30 days from the date this order is entered in which to have the

20    $5.00 filing fee sent to the Clerk. Failure to do so may result in the dismissal of this action.”

21    (ECF No. 11.) Thus, Petitioner had adequate warning that dismissal would result from his

22    noncompliance with the Court’s order to pay the filing fee. Accordingly, the petition is

23    dismissed without prejudice for failure to comply with this Court’s order to pay the filing

24    fee.

25           The Clerk of Court is directed to file the petition. (ECF No. 1-1.)

26           It is further ordered that this action is dismissed without prejudice as set forth in

27    this order.

28           It is further ordered that a certificate of appealability is denied.

                                                     2
     Case 3:20-cv-00203-MMD-WGC Document 12 Filed 01/13/21 Page 3 of 3



1          The Clerk of Court is directed to enter judgment accordingly and close this case.

2          DATED THIS 13th Day of January 2021.

3

4

5                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                3
